DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 9-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new independent claim 9 is drawn to “an injection molding temperature control method”, is a distinct invention from independent apparatus claim 1, drawn to “an injection molding temperature control device”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as apparatus and processes for its practice.  The inventions are distinct if it can be shown that either: (1) the processes as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice materially different processes such as molding food products instead of a resin. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification 
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 


Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s arguments on pages 6-8 pertaining to the 35 U.S.C. 102/103 rejections of the Non-Final Rejection filed on 3/29/2022.  
On page 7, Applicant argues that Bulgrin (US5456870A) does not teach calculating supplied heat amount based on duty amount or electrical current value of the heater.  
Regarding a page 7 argument, the Examiner acknowledges citing a Bulgrin background section teaching [Col. 3, lines 16-21] basic PID controls to show the basic feedback loop; however, the invention taught by Bulgrin teaches improvements beyond basic PID controls.  
The Applicant argument that Bulgrin does not detect abnormality because a detected value of thermocouples is compared to a calculated value are based on the same sensor values is not agreed to because Bulgrin teaches an aspect of the invention wherein if a thermocouple malfunctions, “an estimated temperature is provided for the middle layer based on the expected heat transfer from the heater band to the top zone layer and the process continues as if the thermocouple sensed the middle layer temperature but in a more accurate manner than heretofore possible so that failure of one or more or even all thermocouples in the barrel does not adversely affect any plastic run [Col. 4, lines 41-52].”
The applicant argues supplied heat calculations are merely calculations of heat transferred between layers.  However, Bulgrin teaches “in another aspect of the invention the method includes the additional step of predicting the future peak temperature of each middle layer occurring during a second future time period longer than the first time period by simultaneously calculating the heat transferred between all layers during the second time period but without considering any heat transferred to any of the layers by the heater bands and then calculating the heat needed to maintain the temperature at the future peak temperature which is added to the heat needed to reach the set point temperature to produce a signal controlling the duty cycle and thus the temperature of the heater band. [Col. 4, lines 28-39]”
Arguments pertaining to newly amended claim elements will be discussed further in the 35 U.S.C. 103 rejections, below.  
The Examiner acknowledges the amendment to claim 1, the cancellation of claim 7, and the new claims 8-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a temperature control device comprising a temperature control unit, a supplied heat calculation unit, and an abnormality detection unit.
The limitations of “a supplied heat amount calculation unit which calculates a supplied heat amount”, and “an abnormality detection unit which detects abnormality in temperature control”, as drafted, are elements that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These are mathematical calculations, and nothing in the claim element precludes the step from practically being performed in the mind.  
The abnormal-time processing unit “which at least notifies the abnormality or stops the heater when the abnormality detection unit has detected the abnormality in temperature control.” Stopping the heater is recited in the alternative and not required.  The specification does not give any additional details, so it appears this element is drawn to an alert/alarm/signal (similar to in Parker v. Flook), so this is not a particular practical application (step 2A, prong 1).
The claim recites elements of the temperature control unit controlling the output of a heater to heat a target site, based on a sensed temperature of a sensor.  This control method appears routine and conventional.  From these elements, a judicial exception is not integrated into a practical application. The claim only recites an injection molding machine, a heater, and readings from a temperature sensor at a high-level of generality.  The claim is not directed to these components, but to the control device.  This amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Accordingly, claim 1 is directed to an abstract idea, which recites additional elements but does not integrate the judicial exception into a practical application.
Therefore, claim 1 is rejected under 35 U.S.C. 101 and does not qualify as patent-eligible subject matter.
Claims 2-6 and 8 are rejected under 35 U.S.C. 101 because they are dependent to claim 1; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgrin (US5456870A), and further in view of Faillace (USRE31903E).
With respect to claim 1, the prior art of Bulgrin teaches an injection molding temperature control device (Figs. 2&4, item 65) which controls output of a plurality of heaters that respectively heat a plurality of target sites [Col. 18, lines 21-24], based on detection values of a plurality of temperature sensors (Fig. 2, items 26a-d) which detect temperature of the plurality of target sites of an injection molding machine [Col. 8, lines 59-62; Col. 18, lines 40-48] that injects resin into a mold using an injection machine [Col. 7, line 64 – Col. 8, line 6].  Bulgrin teaches the “target sites” as sections of the injection barrel (Fig. 2, item 12), which have surrounding heater bands (Fig. 2, items 20a-d).   Bulgrin teaches the injection molding temperature control device comprising: a temperature control unit which controls output of each of the plurality of heaters so as to make each of the corresponding detection values of the plurality of temperature sensors approach a predetermined set temperature [Col. 3, line 67 – Col. 4, line 9]; and a supplied heat amount calculation unit which calculates a supplied heat amount to each of the plurality of target sites based on a duty ratio and an electrical current value of the corresponding heater [Col. 8, lines 46-58].  
Bulgrin teaches an apparatus for which “the method includes the additional step of predicting the future peak temperature of each middle layer occurring during a second future time period longer than the first time period by simultaneously calculating the heat transferred between all layers during the second time period but without considering any heat transferred to any of the layers by the heater bands and then calculating the heat needed to maintain the temperature at the future peak temperature which is added to the heat needed to reach the set point temperature to produce a signal controlling the duty cycle and thus the temperature of the heater band. [Col. 4, lines 28-39]”
Bulgrin does not explicitly teach an “abnormality detection unit”; however, Bulgrin teaches “visual display and monitoring of the injection process not only for the thermocouple barrel layer but also for other barrel layers to more quickly determine problems such as heater burn-out, deterioration or thermal runaway [Col. 6, lines 10-16]”. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a temperature controller may not explicitly teach an “abnormality detection unit”, or other sub-units by name, but may match the calculations and actions described by these units.
 It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the Bulgrin controller “monitoring” the injection process would compare the setpoint temperatures to the actual temperatures; and resulting temperature deviations would be used to detect heating problems and abnormalities. 
Bulgrin teaches “adjusting the duty cycle for each zone to reduce the deviation between the predicted future temperature and the set point temperature to zero whereby the duty cycle more accurately reaches and maintains the set point temperature because the affect of the temperatures of all zones in the barrel are used to set the duty cycle in a feed forward manner [Col. 4, lines 21-27].”  Bulgrin teaches temperature sensors are continuously used for actual temperature readings to predict future temperature.  Bulgrin teaches if a thermocouple failure is sensed, an estimated temperature is used so that failure of one or more or even all thermocouples in the barrel does not adversely affect any plastic run [Col. 4, lines 40-52].  
Bulgrin is silent on notification of the abnormality, or output stop of the heater, when the controller has detected abnormality in temperature control.
However, the prior art of Faillace teaches performing an output stop of the heater when the controller has detected abnormality in temperature control [Col. 17, lines 39-45].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of performing an output stop of the heater when the controller has detected abnormality in temperature control, taught by Faillace, into the known molding machine controller taught by Bulgrin, ready for improvement, which would yield the predictable result of a system abnormality determined by exceeding a deviation threshold, and disabling of heater power to protect the heater from damage from overheating.

With respect to claim 2, Bulgrin teaches abnormal data from problems such as heater burn-out, deterioration or thermal runaway are monitored, and data is visually displayed for temperature deviations of setpoint and actual temperature.  Bulgrin teaches an estimation section which estimates a temperature of the target site based on the supplied heat amount calculated by the supplied heat amount calculation unit [Col. 4, lines 53-63].
Bulgrin does not explicitly teach an abnormality is determined by the exceeding of predetermined thresholds of temperature deviations.
However, Faillace teaches a similar molding machine temperature control device (Fig. 3, item 12; [Col. 7, lines 30-40]) that receives temperature inputs from the heat of barrel zones (Fig. 2, item 24A; [Col. 5, lines 34-43], and controls the heat output of the barrel zone heaters (Fig. 2, item 20; [Col. 5, lines 26-32]).
Faillace teaches a “determination” section which determines abnormality in the temperature control on the basis of the deviation of the from second and third control signals – the stored reference signal and temperature signal [Clm 13] - and disables heater power output, to protect from damage from overheating [Col. 17, lines 39-45], in a case of a difference between the detection value of the temperature sensor and an estimated value of the estimation section exceeding a predetermined abnormality threshold [Clm 15].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a predetermined abnormality threshold based on exceeding the deviation of setpoint to actual barrel temperatures, taught by Faillace, into the known molding machine controller taught by Bulgrin, ready for improvement, which would yield the predictable result of a system abnormality determined by exceeding a predetermined temperature deviation threshold, and disabling of heater power to protect the heater from damage from overheating.
With respect to claim 3, while not taught as an “estimation section within an abnormaility detection unit”, Bulgrin teaches the temperature controller compensates a heat amount used in computation, so that the difference between the detection value of the temperature sensor and the estimated value of the estimation section becomes smaller [Col. 4, lines 21-27].  
With respect to claim 4, Bulgrin teaches a radiation amount calculation unit that calculates a radiation amount from the target site to outside, based on at least any of the detection value of the temperature sensor and the supplied heat amount calculated by the supplied heat amount calculation unit [Col. 8, lines 28-37], wherein the controller detects a deviation in temperature control, based on the detection value of the temperature sensor, the supplied heat amount calculated by the supplied heat amount calculation unit, and a radiation amount calculated by a radiation amount calculation unit [Col. 11, lines 39-67].  
With respect to claim 5, Bulgrin teaches the temperature controller calculates the radiation amount by further taking consideration of a flow rate of the resin, which are classified as heat disturbances in Equation 10 [Col. 8, lines 16-23; Col. 12, lines 47-52].  
With respect to claim 6, Bulgrin teaches the supplied heat amount calculation unit calculates the supplied heat amount to the target site by considering a flow rate of the resin which flows in from an upstream side [Col. 8, lines 16-23; Col. 12, lines 47-52].  
With respect to claim 8, Bulgrin teaches at least one of the plurality of temperature sensors (Fig. 2, items 20a-d) is arranged at a cylinder (Fig. 2, item 25; [Col. 8, line 59 – Col. 9, line 13]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742